 

RETIREMENT AND TRANSITION AGREEMENT

 

This Retirement and Transition Agreement (the “Agreement”) is entered into
between Robert M. Van Buskirk, a resident of Colorado (“Employee”), and RF Micro
Devices, Inc., a North Carolina corporation (“Employer”), effective as of the
29th day of February, 2012 (the “Retirement Date”).

 

WHEREAS, Employee currently is in the position of Corporate Vice President of
Compound Semiconductor Group; and

 

WHEREAS, Employee has indicated his desire to retire from his employment; and

 

WHEREAS, the parties wish for Employee’s retirement from his employment to be
achieved in an amicable fashion and with a clear understanding of their rights
and liabilities;

 

THEREFORE, the parties agree as follows:

 

1.         Retirement Date.  Employee will retire from employment with Employer
and all of its subsidiaries and affiliates effective as of the Retirement Date. 
As of the Retirement Date, Employee will be deemed to have tendered his
resignation as an officer and from all other positions with Employer and its
subsidiaries and affiliates.

 

2.         Compensation.

 

            (a)        Compensation.  Employer will pay to Employee his salary
through and including the Retirement Date in accordance with Employer’s regular
payroll practices, except the last payment will be via check and not by direct
deposit.  Such final pay check will include payment for any accrued and unused
PTO under Employer’s policy.  All payments will be subject to normal tax
withholdings. 

 

            (b)        401(k) Plan.  Employee’s account balance in Employer’s
401(k) Plan may remain in such Plan or be transferred to another qualified plan
or IRA at Employee’s election.  To transfer Employer’s account balance to
another qualified plan or IRA or to obtain a distribution from the account,
Employee should visit Fidelity’s website at www.401k.com or call the Fidelity
Retirement Benefits Line at 1-800-890-4015.  Outstanding loans against
Employer’s 401(k) Plan balance must be repaid within 30 days of the Retirement
Date.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            (c)        Medical and Dental Coverage; COBRA Continuation
Coverage.  Coverage under Employer’s medical, dental and prescription drug
insurance programs will cease as of midnight on the Retirement Date.  Upon
retirement, Employee will be offered the option of continuing his current
individual and family dependent medical, dental and prescription drug insurance
coverage (the “Continuation Coverage”) under Employer’s medical and dental plans
pursuant to the requirements of the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) for 18 months from the Retirement Date.  If Employee elects
Continuation Coverage under COBRA, Employee will be responsible for the payment
of 100% of Employee’s COBRA premium for 18 months from the Retirement Date or
until Employee is no longer eligible for Continuation Coverage under COBRA,
whichever period is shorter.  If Employee is enrolled under the Blue Cross &
Blue Shield PPO, the COBRA notification will be mailed directly to Employee from
ADP.  If Employee wants Continuation Coverage, Employee must complete, sign and
mail the application form to ADP within 60 days of the Retirement Date;
alternatively, Employee may enroll for Continuation Coverage online by going to
www.benedirect.adp.com and registering as a new participant.

 

            (d)       Group Life Insurance and Accidental Death &
Dismemberment.  Life Insurance and Accidental Death & Dismemberment Insurance
provided by Employer ceases effective midnight on the Retirement Date.  These
benefits cannot be converted to an individual plan.

 

            (e)        Portable Supplemental Life Insurance.  Supplemental Life
Insurance or Accidental Death & Dismemberment Insurance Employee may have
elected to purchase through The Hartford that is designated as “portable” may be
converted to an individual plan.  Please contact Patsy Cairrikier, Manager,
Benefits, 336-678-7235, for the conversion form.  Please mail the completed
“Election of Portability Coverage” form to The Hartford within 31 days after
your group insurance coverage ends, which is midnight on the Retirement Date.

 

            (f)        Long-Term Disability Insurance.  Long-term disability
insurance coverage ceases effective midnight on the Retirement Date.  This
benefit cannot be converted to an individual plan. 

 

            (g)        Flexible Spending Accounts.  Medical Accounts in the
Flexible Spending Plan are available for continuation for a limited period of
time.  If Employee is enrolled in the Medical Flexible Spending Plan, the COBRA
notification will be mailed directly to Employee from Pro Benefits.  If Employee
elects to accept the coverage, Employee must complete, sign and mail the
application form to Pro Benefits within 60 days of the Retirement Date.  The
premium is due within 45 days of Employee’s application for coverage and is due
the first of each month thereafter.  Employee’s payment should be mailed to Pro
Benefits.

 

            (h)        Employee Stock Purchase Plan.  Eligibility for
participation in Employer’s Stock Purchase Plan ceases effective as of the
Retirement Date.  Employer will reimburse payroll deductions credited to
Employee’s account during the current purchase period no later than the next
scheduled payroll period following the Retirement Date.

 

-2-

--------------------------------------------------------------------------------

 


 

 

 

 

            (i)         Equity Awards.  Subject to the forfeiture provisions set
forth in Section 8 of this Agreement, upon retirement, any service-based
restricted stock awards ("RSAs") granted to Employee under the 2003 Stock
Incentive Plan of RF Micro Devices, Inc., as amended (the "2003 Plan"), pursuant
to any "Restricted Stock Award Agreement (Service-Based Award for Senior
Officers)" shall continue to vest and shares of common stock shall continue to
be issued to Employee upon vesting following retirement in accordance with the
terms of such agreements, including but not limited to Section 2 of Schedule A
thereto, and Employer agrees that the Administrator (as defined in the 2003
Plan) shall not exercise negative discretion to alter such post-termination
vesting terms.  Any performance-based RSAs granted to Employee under the 2003
Plan pursuant to any "Restricted Stock Award Agreement (Performance-Based and
Service-Based Award)" authorized under the 2003 Plan shall cease to vest as of
the Retirement Date in accordance with the terms of the 2003 Plan and award
agreement.  Exhibit A attached hereto identifies all the service-based RSAs and
performance-based RSAs held by Employee as of the Effective Date that have one
or more unvested installments and specifies the service-based RSAs that will
vest after the Effective Date, subject to the forfeiture provisions set forth in
Section 8 of this Agreement.  Employer and Employee hereby agree that any RSA
agreement entered into under the 2003 Plan shall hereby be amended if and solely
to the extent deemed necessary to comply with the provisions of this Section
2(i).

           

3.         Assistance in Litigation.  Employee shall, upon reasonable notice,
furnish such information and assistance to Employer as may reasonably be
required by Employer in connection with any investigation, inquiry, litigation
or other proceeding in which it is or may become involved, and which arises out
of facts and circumstances known to Employee (and without regard to whether
Employee is a party thereto).  Employer shall promptly reimburse Employee for
his reasonable out-of-pocket expenses incurred in connection with the
fulfillment of his obligations under this Section 3.

 

4.         Benefits Upon Retirement.  Upon the Retirement Date, and except as
provided in Sections 2(b), 2(c), 2(e), 2(g) and 2(i) above, Employee shall not
be entitled to continue to participate in any other Employer-sponsored welfare
or retirement benefit plan, program, policy or arrangement or receive any
benefit thereunder except on the terms and conditions contained in the plan
documents governing such benefits. 

 


5.         DEATH AFTER RETIREMENT DATE.  SHOULD EMPLOYEE DIE AFTER THE
RETIREMENT DATE, EMPLOYER WILL PAY TO EMPLOYEE’S ESTATE THE PAYMENT PROVIDED FOR
IN SECTION 2(A) ABOVE TO THE EXTENT NOT PREVIOUSLY PAID, AND NOTWITHSTANDING
SECTION 2(I), ALL RIGHTS WITH RESPECT TO ANY OUTSTANDING RSAS AT THE TIME OF
EMPLOYEE’S DEATH SHALL BE GOVERNED BY THE TERMS OF THE 2003 PLAN AND RSA
AGREEMENTS.  ANY OTHER BENEFITS TO WHICH EMPLOYEE’S ESTATE MAY BE ENTITLED
PURSUANT TO ANY EMPLOYER-SPONSORED WELFARE AND RETIREMENT BENEFIT PLAN, PROGRAM,
POLICY OR ARRANGEMENT IN WHICH EMPLOYEE IS A PARTICIPANT WILL BE DETERMINED
PURSUANT TO THE TERMS OF THE APPLICABLE PLAN DOCUMENTS.


 

6.         Return of Company Property.  Promptly following the Retirement Date,
Employee will return to Employer all Employer property, including, but not
limited to, computers, credit cards, personal digital assistant and Employer
Confidential Information (both written and electronic copies) as required under
Section 7(a), unless otherwise mutually agreed by the parties.  Employee may
retain his cell phone and his cell phone number, provided that he assumes
service costs related to the phone as of March 1, 2012.  Employee will be
permitted to remove all of his personal belongings from his office.

 

-3-

--------------------------------------------------------------------------------

 


 

 

 

 

7.         Restrictive Covenants.  Employee acknowledges that Employer is
engaged in a highly competitive business and that Employer has made substantial
investments of time and capital in the development of its business and the
goodwill associated with its business and will continue to make such substantial
investments.  In order to protect Employer against possible injury or damage,
Employee agrees as follows:

 

(a)        Nondisclosure.  Employee acknowledges that as a result of his
employment by Employer, he has used, acquired and added to Confidential
Information relating to Employer which is proprietary to Employer.  Employee
agrees that he shall not at any time, directly or indirectly, divulge or
disclose to any person, for any purpose, any Confidential Information unless
legally required to do so.  “Confidential Information,” as that term is used in
this Agreement, shall mean all information concerning Employer, including, but
not limited to, business plans and models, product specifications, engineering
and technical data, designs, formulas, computer software programs, inventions,
manuals, methods of operation, accounting and financial information, customer
lists, pricing information, new product plans and other product information,
which has ever been or will be revealed to or discovered by Employee, unless
such information was generally available to the public prior to disclosure by
Employee or subsequently became publicly available through no act of Employee
that was not authorized by Employer.  Such information shall be considered
“Confidential Information” whether it was disclosed to Employee by plans,
drawings, reports or other written materials, by conversation with employees or
agents of Employer, by observation or inspection of physical objects or by any
other method.  Promptly following the Retirement Date, Employee shall, on a best
efforts basis immediately deliver, or cause to be delivered, to Employer any and
all documents, statements or other information (both written and electronic
copies) in his possession or control obtained from Employer containing
Confidential Information (including, but not limited to, photocopies as taken by
Employee or any other person in or outside Employer, and Employee’s handwritten
or typed notes containing such Confidential Information).  The return of
documents provided for herein shall in no way obviate the obligation of Employee
to maintain the confidentiality of the Confidential Information as provided for
herein.

 

(b)        Noncompetition.  Employee acknowledges that the RFMD NC Inventions,
Confidentiality and Non-Solicitation Agreement between Employee and Employer
dated November 14, 2007 (the “ICN Agreement”) and the Noncompetition Agreement
between Employee and Employer dated August 13, 2007 (the Noncompetition
Agreement”), are each a valid, binding and enforceable agreement of Employee. 
Employee covenants and agrees that in consideration of the amounts paid to him
under this Agreement, including the vesting of service-based RSAs following the
Retirement Date, Employee will abide by the restrictive covenants contained in
the ICN Agreement and the Noncompetition Agreement.

 

(c)        Nondisparagement.  Employee agrees that he will not make disparaging
comments regarding Employer or any of its officers or directors to any third
party.  Employer agrees that neither it nor any of its officers or directors in
their capacities as officers or directors will make disparaging comments
regarding Employee to any third party. 

-4-

--------------------------------------------------------------------------------

 


 

 

 

 

 

(d)       Breach.  In addition to any other remedies (including injunctive
relief), Employee agrees that if he breaches the restrictive covenants or any
other material provision of this Agreement, Employee will be subject to the
forfeiture and recoupment obligations with respect to RSAs that vest following
the Retirement Date pursuant to Section 8(a) of this Agreement.

 

8.         Forfeiture and Recoupment of Equity on Certain Events. 

 

(a)        Forfeiture.  Notwithstanding any other provision of this Agreement,
if at any time during the Restricted Period, Employee engages in a Prohibited
Activity, then (i) any RSAs subject to future vesting during the Prohibited
Activity Term shall immediately be terminated and forfeited in their entirety;
(ii) any and all shares of Employer’s common stock (the “Shares”) issued to
Employee or his assignees pursuant an RSA that vested during the Prohibited
Activity Term shall immediately be forfeited and returned to Employer (without
the payment by Employer of any consideration for such Shares, including
repayment of any amount paid by Employee with respect to taxes with respect to
the award or vesting of such RSAs), and Employee shall cease to have any rights
related thereto and shall cease to be recognized as the legal owner of such
Shares; and (iii) any Gain realized by Employee with respect to any Shares
issued pursuant to RSAs that vested during the Prohibited Activity Term shall
immediately be paid by the Employee to Employer.  The provisions of this Section
8 shall be deemed to amend the terms of any RSA agreement that would otherwise
apply to the vesting of RSAs and the award of Shares described therein, and by
entering into this Agreement, Employee expressly agrees to such amendments.

 

(b)        Prohibited Activity and Prohibited Activity Term.  For purposes of
this Agreement, a “Prohibited Activity” shall mean Employee’s material violation
of the ICN Agreement, the Noncompetition Agreement or Section 6, Section 7(a),
Section 7(b) or Section 7(c) of this Agreement.  For purposes of this Agreement,
the “Prohibited Activity Term” shall mean the period commencing on the
Retirement Date and ending on the first anniversary of the Retirement Date.  A
Prohibited Activity will be deemed to occur on the date that Employee first
engages in an act or fails to perform an act that constitutes or ultimately
results in the Prohibited Activity, without regard to when Employer first
discovers or has notice of any such Prohibited Activity. 

 

(c)        Gain Defined.  For purposes of this Agreement, “Gain” shall mean with
respect to RSAs, the fair market value of Employer’s common stock on the date of
sale or other disposition, multiplied by the number of Shares sold or disposed
of.  “Fair market value” shall be determined in accordance with the terms of the
2003 Plan.

 

-5-

--------------------------------------------------------------------------------

 


 

 

 

 

9.         Release.  Employee, for himself, his successors, administrators,
heirs and assigns, hereby fully releases, waives and forever discharges
Employer, any affiliated company or subsidiary, their predecessors, successors,
affiliates, assigns, directors, officers, agents, attorneys, and employees,
whether past, present, or future (the “Released Parties”) from any and all
actions, suits, debts, demands, damages, claims, judgments, or liabilities of
the Released Parties to Employee arising out of Employee’s employment with or
separation from any of the Released Parties, such as (by way of example only)
any claim for bonus, severance, or other benefits apart from the benefits stated
herein; breach of contract; wrongful discharge; impairment of economic
opportunity; any claim under common law or at equity; any tort; claims for
reimbursements; claims for commissions; or claims for employment discrimination
or other employment matters under any state, federal or local law, statute or
regulation, which includes claims under the Age Discrimination in Employment Act
of 1967, 29 U.S.C. 621 et. seq., the Employee Retirement Income Security Act of
1974, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act, the Family and Medical Leave Act, and all
corresponding state laws that might apply, including but not limited to the
North Carolina Wage and Hour Act, and any and all federal and state executive
orders and other statutes and regulations, and any claim for attorneys’ fees,
costs, disbursements or the like.  Employee acknowledges and agrees that this
release is an essential and material term of this Agreement and that, without
such release and covenant not to sue, no agreement would have been reached by
the parties.  Employee understands and acknowledges the significance of this
release and this Agreement.

 

                        Nothing in this Agreement shall be construed to prohibit
Employee from engaging in any activity protected by the Sarbanes-Oxley Act, 18
U.S.C. § 1514A, or from filing any charge or claim of discrimination with the
National Labor Relations Board, or the Equal Employment Opportunity Commission. 
Notwithstanding anything to the contrary in this Agreement, the claims released
in this Section 9 do not include any claims that by law may not be released.

            Employee further agrees that if Employee, or any person,
organization, or other entity files, charges, claims, sues or causes or permits
to be filed, charged or claimed, any civil action, suit or legal proceeding for
personal relief (including any action for damages, injunctive, declaratory,
monetary or other relief) against Employer or any of the Released Parties
involving any matter released pursuant to Section 9, Employee shall not have any
claim for monetary damages and will not accept any personal relief in any such
action.

 

10.       Consideration and Revocation Period.  Employee acknowledges that he
has hereby been advised in writing to consult with an attorney of his choice
prior to signing this Agreement, and that he had at least 21 days to consider
this Agreement before signing it.  Employee acknowledges that if this Agreement
is signed before 21 days have elapsed from the date of delivery, by signing this
Agreement he has expressly waived the 21-day consideration period.  Employee
acknowledges that he may revoke this Agreement within seven (7) days following
its execution, and the Agreement shall not become effective until the revocation
period has expired.

 

11.       Opportunity to Seek Counsel.  Employee acknowledges by signing this
Agreement that he has read and understands this document, that he has conferred
with or had the opportunity to confer with an attorney of his choice regarding
the terms and meaning of this Agreement, that he has had sufficient time to
consider the terms provided for in this Agreement, that no representations or
inducements have been made to him as set forth herein, and that he has signed
the same KNOWINGLY AND VOLUNTARILY.

 

-6-

--------------------------------------------------------------------------------

 


 

 

 

 

12.       Arbitration.  Except as provided below, any dispute or controversy
arising between the parties to this Agreement involving the interpretation or
application of any provision of this Agreement, or arising out of this
Agreement, shall be submitted to arbitration at Greensboro, North Carolina,
pursuant to the Commercial Rules (the “Rules”) of the American Arbitration
Association (“AAA”) by an arbitrator mutually agreed upon by the parties.  The
arbitration shall be commenced by either party giving the other party a notice
of arbitration in accordance with the Rules of the AAA.  The arbitration shall
be administered by the arbitrator unless the parties mutually agree to the
administration by a third party organization or association. Such arbitrator
shall be a retired North Carolina Superior Court or federal District Court judge
without any economic or financial interest of any kind in the outcome of the
arbitration.  In the event Employer and Employee are unable to agree on an
arbitrator within fifteen days of the service of the notice of arbitration, then
the party initiating the arbitration shall circulate a list of three acceptable
arbitrators who meet the criteria set forth above and are able to commence and
complete the arbitration within 180 days from appointment.  The responding party
shall select an arbitrator from the list.  The arbitrator may, in his or her
discretion, award to the prevailing party its costs of the proceeding, including
attorneys’ fees and expenses.  The decision of the arbitrator shall be final and
binding on the parties, and judgment upon the decision may be entered in the
state courts or federal courts of North Carolina.  Notwithstanding the
foregoing, either party shall have the right to institute an action against the
other party in the federal or state courts of Guilford County, North Carolina
seeking injunctive relief to enjoin any continuing or threatened breach by the
other party of any term of this Agreement.

 

13.       Governing Law.  The provisions of this Agreement shall be construed in
accordance with the internal laws of the state of North Carolina.  In the event
that any paragraph, subparagraph or provision of this Agreement shall be
determined to be partially contrary to governing law or otherwise partially
unenforceable, the paragraph, subparagraph, or provision and this Agreement
shall be enforced to the maximum extent permitted by law, and if any paragraph,
subparagraph, or provision of Agreement shall be determined to be totally
contrary to governing law or otherwise totally unenforceable, the paragraph,
subparagraph, or provision shall be severed and disregarded and the remainder of
this Agreement shall be enforced to the maximum extent permitted by law.

 

14.       No Admissions.  Employee agrees that neither this Agreement nor
performance hereunder constitutes an admission by any of the Released Parties of
any violation of any federal, state, or local law, regulation, common-law,
breach of any contract, or any other wrongdoing of any type.

 

15.       Entire Agreement.  This Agreement expresses the entire agreement
between the parties with reference to the date and terms of the retirement of
Employee and supersedes and replaces any prior understanding or arrangement,
other than any benefit plans, governing such terms, whether written or oral,
between Employee and Employer.

 

16.       Modification of Agreement.  No waiver or modification of this
Agreement shall be valid unless in writing and signed by the party to be charged
therewith.

 

-7-

--------------------------------------------------------------------------------

 


 

 

 

 

            IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date set forth below.

 

 

RF Micro Devices, Inc.                                    /s/Robert M. Van
Buskirk     

                                                                        Robert
M. Van Buskirk

 

By:       /s/Robert A. Bruggeworth                         February 14,
2012      

            Robert A. Bruggeworth                                  Date

            President and Chief Executive

Officer

           

                     February 14, 2012        
                     Date
 

 

-8-


 



--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT A

 

Robert Van Buskirk Restricted Stock Awards

 

 

Grant Date

Type

No. of Shares

Vesting Schedule

Fully Vested At Effective
Date

Unvested At Effective
Date

To Vest After Effective
Date

July 30, 2008

Service-Based

123,700

25% per year for 4 years; Anniversary Date of 2009, 2010, 2011, 2012

92,775

30,925

30,925

July 30, 2009

Service-Based

123,700

25% per year for 4 years; Anniversary Date of 2010, 2011, 2012, 2013

61,850

61,850

61,850

May 5, 2010

Performance-Based

178,625

50% grant date; 25% per year for 2 years; Anniversary Date of 2011 and 2012

133,968.75

44,657

0

August 4, 2010

Service-Based

88,300

25% per year for 4 years; Anniversary Date of 2011, 2012, 2013, 2014

22,075

66,225

66,225

May 4, 2011

Performance-Based

128,125

50% grant date; 25% per year for 2 years; Anniversary Date of 2012 and 2013

64,062.50

64,063

0

August 3, 2011

Service-Based

59,100

25% per year for 4 years; Anniversary Date of 2012, 2013, 2014, 2015

0

59,100

59,100

May 2012

Performance-Based

91,300

50% grant date; 25% per year for 2 years; Anniversary Date of 2013 and 2014

0

0

0

TOTAL

 

792,850

 

374,730

326,820

218,100

 

 

--------------------------------------------------------------------------------